Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Matthews appeals the district court’s orders denying relief on his complaint and amended complaint filed pursuant to 42 U.S.C. § 1983 (2012) and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) and denial of his Fed.R.Civ.P. 59(e) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for *211the reasons stated by the district court. Matthews v. Sullivan, No. 8:14-cv-00500-FPS, 2014 WL 2206858 (D.Md. May 23 & Aug. 13, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 In his motion for reconsideration and on appeal, Matthews asserts that the court should have considered some of his claims as common law professional malpractice, negligence, and gross negligence claims.